NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 WADE EUGENE BRADFORD, Appellant.

                             No. 1 CA-CR 15-0515
                               FILED 1-17-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2010-048445-001
                 The Honorable M. Scott McCoy, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Hopkins Law Office PC, Tucson
By Cedric Martin Hopkins
Counsel for Appellant
                          STATE v. BRADFORD
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Donn Kessler joined.


J O N E S, Judge:

¶1             Wade Bradford appeals his convictions and sentences for one
count each of first degree murder and aggravated assault. After searching
the entire record, Bradford’s defense counsel has identified no arguable
question of law that is not frivolous. Therefore, in accordance with Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
defense counsel asks this Court to search the record for fundamental error.
Bradford was afforded an opportunity to file a supplemental brief in propria
persona but declined to do so. After reviewing the record, we find no error.
Accordingly, Bradford’s convictions and sentences are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2             In early 2010, Natalie A. began a romantic relationship with
Kevin M., and the two moved in together. In April 2010, Natalie admitted
she still had feelings for her ex-boyfriend, Bradford, with whom she had an
on-again, off-again relationship since January 2009. Bradford thereafter
confessed his love for Natalie and desire to marry her and gave her an
ultimatum to decide between him and Kevin. On May 22, 2010, Bradford
picked up Natalie and her belongings from the home she shared with
Kevin, after which the two traveled together out-of-state.

¶3            When Natalie returned to Arizona on May 28, 2010, she
reinitiated her relationship with Kevin. Bradford called and told Kevin
“don’t ruin this for me,” but Kevin cursed at Bradford and warned him to
keep his distance or Kevin would “kick his ass.” Nonetheless, when Kevin
and Natalie went to the hotel where Bradford was staying so Natalie could



1      We view the facts in the light most favorable to sustaining the jury’s
verdicts, with all reasonable inferences resolved against the defendant.
State v. Harm, 236 Ariz. 402, 404 n.2, ¶ 2 (App. 2015) (quoting State v.
Valencia, 186 Ariz. 493, 495 (App. 1996)).



                                     2
                          STATE v. BRADFORD
                           Decision of the Court

pick up some of her belongings, Kevin parked around the corner and
waited outside to avoid a confrontation.

¶4           The following day, Natalie arranged with Bradford to retrieve
the remainder of her belongings. Kevin and Natalie drove separate cars to
a condominium in Tempe that was owned by Bradford and used to operate
his massage business. Kevin and Natalie arrived out front shortly after 9:00
p.m. When no one responded at the front door, Natalie called Bradford,
who advised he was on his way. Bradford appeared from around the
corner, saw Kevin and Natalie, pointed to the back, and directed them to
the garage. Bradford entered the front door of the condo, and Kevin and
Natalie moved their cars into the alley, closer to the garage.

¶5           After a few more minutes, the garage door opened, and
Natalie walked toward her belongings, which were stacked against the wall
in the otherwise empty two-car garage. Bradford entered the garage from
a door leading inside the condo and approached Natalie as if to help her.
Meanwhile, Kevin walked to his car to get a suitcase.

¶6            According to Kevin, when he returned with the suitcase, he
saw Bradford turn toward Natalie, lift his right hand to point a gun at the
back of her head, and pull the trigger. Bradford then turned the gun toward
Kevin. Kevin tried to run away but dropped the suitcase, tripped, scraped
his leg, and fell in the bushes nearby. Bradford chased Kevin around the
corner, found him face down in the bushes, pointed the gun at his head,
and said “stay down.” Bradford then lowered the gun, turned, and walked
down the alley adjacent to the garage.

¶7            Kevin immediately called 9-1-1. When police officers
responded at approximately 9:20 p.m., Kevin flagged them down,
exclaimed, “She’s dead. He fucking shot her in the back of the head,” and
pointed to a nearby garage. Inside, the officers found Natalie’s body lying
face up with blood coming from her head and mouth. She was pronounced
dead at the scene.

¶8            The suitcase Kevin dropped was found outside adjacent to an
area of landscaping that appeared to have been trampled. A zippered
holster containing a Ruger brand ammunition magazine containing live .45
caliber ammunition for a semiautomatic weapon was found on the floor
among Natalie’s belongings. A spent shell casing from a .45 caliber
handgun was discovered in the alley outside the garage; the casing was
stamped with “Winchester .45 auto.” Although the interior of the condo




                                     3
                          STATE v. BRADFORD
                           Decision of the Court

was sparsely furnished, officers found an inflatable bed in the living room,
surrounded by personal items including Bradford’s debit card.

¶9             Kevin gave the police Bradford’s name and description and
identified Bradford as the shooter in a photo lineup. Two days later,
Bradford was arrested without incident at a local restaurant. Bradford
admitted he had a .45 caliber handgun in the trunk of his vehicle, which he
identified for the arresting officers. Inside the vehicle, law enforcement
officers found a wallet containing a driver’s license and credit card issued
to Bradford, a cell phone belonging to Bradford, several foldable massage
tables, and a laptop-sized case containing several large knives, a stun gun,
multiple boxes of ammunition, and a bill of sale for the handgun issued to
Bradford. The officers also found a Ruger .45 caliber semiautomatic
handgun containing three rounds of live jacketed hollow-point
ammunition with the same “Winchester .45 auto” stamp found on the
casing discovered outside of the condo.

¶10           Bradford was thereafter charged with one count of first
degree murder of Natalie and one count of aggravated assault against
Kevin. At trial, the medical examiner testified Natalie died within two
minutes of being shot at the base of the skull and the wound characteristics
were consistent with Kevin’s memory of the events. The lack of exit wound
was also consistent with the jacketed hollow-point bullets found in the
handgun recovered from Bradford’s vehicle. Both the shell casing
recovered from the scene and a bullet fragment recovered from Natalie’s
head were determined to be of the same caliber and type as those found in
the handgun. And DNA testing indicated Bradford was a major
contributor to DNA found on the magazine removed from the handgun.

¶11          At the close of the State’s evidence, Bradford’s counsel made
an unsuccessful motion for judgment of acquittal pursuant to Arizona Rule
of Criminal Procedure 20. Bradford testified in his defense.

¶12           According to Bradford, he was “fine” with Natalie’s decision
to move back in with Kevin because he had never wanted a long-term
relationship with her. However, because Kevin had previously threatened
to “beat and kill” him, Bradford took his gun from the trunk of his car when
he met Kevin and Natalie at the condo. After meeting Kevin and Natalie
out front and directing them to the garage, Bradford opened the garage
door from the inside. He did not see Kevin or Natalie waiting there, walked
toward a file cabinet near Natalie’s belongings, and began to remove the
gun from the case “just in case anything went wrong.” While he was
bending down to unzip the case, Bradford “saw Kevin coming at [him]”


                                     4
                           STATE v. BRADFORD
                            Decision of the Court

from behind and fumbled with the gun, adding for the first time on cross-
examination that Kevin “collided” with his right hand and arm, and
possibly the gun, during the event. Bradford then chased Kevin out of the
garage. After finding Kevin prone in the bushes, Bradford panicked and
ran.

¶13           Bradford testified it was only after leaving the scene that it
occurred to him “the gun had gone off” and Kevin was on the ground
outside the garage because he had been shot. Although he purported to be
concerned about Kevin, Bradford planned to wait out the Memorial Day
weekend “to reverse engineer everything” before he approached police
about his involvement. Bradford presented evidence that the lighting was
poor in the garage and maintained he never saw Natalie during these
events and was not aware she had been shot until after his arrest.

¶14          On rebuttal, the case agent testified Bradford’s version of the
events was inconsistent with both his prior police interview and the
physical evidence at the scene. Nor did she find Bradford’s reaction, upon
being informed of Natalie’s death, was genuine.

¶15          The jury found Bradford guilty as charged. Bradford
knowingly and voluntarily waived his right to an aggravation hearing and
admitted the crimes were dangerous offenses, involved the use of a
dangerous instrument, and caused physical and emotional harm to the
victims. After a mitigation hearing, Bradford was sentenced as a
dangerous, non-repetitive offender to natural life for first-degree murder,
followed by a slightly aggravated term of ten years for aggravated assault.
Bradford was also given credit for 1,866 days of presentence incarceration.
Bradford timely appealed, and we have jurisdiction pursuant to Arizona
Revised Statutes (A.R.S.) sections 12-120.21(A)(1),2 13-4031, and -4033(A)(1).

                               DISCUSSION

¶16          Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”). A person is guilty of first degree murder if,
“[i]ntending or knowing that the person’s conduct will cause death, the
person causes the death of another person . . . with premeditation.” A.R.S.
§ 13-1105(A)(1).     A person is guilty of aggravated assault if he


2     Absent material changes from the relevant date, we cite a statute’s
current version.



                                      5
                           STATE v. BRADFORD
                            Decision of the Court

“[i]ntentionally plac[es] another person in reasonable apprehension of
imminent physical injury” while “us[ing] a deadly weapon or dangerous
instrument.” A.R.S. §§ 13-1203(A)(2), -1204(A)(2). Based upon the record,
sufficient evidence was presented upon which a jury could determine
beyond a reasonable doubt that Bradford murdered Natalie with
premeditation and committed aggravated assault against Kevin.

¶17            All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. Bradford was represented by
counsel at all stages of the proceedings, except for the period between May
2013 and October 2013 during which he knowingly and voluntarily waived
his right to counsel but retained the assistance of advisory counsel.
Bradford was present at all critical stages including the entire trial and the
verdict. The jury was properly comprised of twelve jurors, and the record
shows no evidence of jury misconduct. See Ariz. Const. art. 2, § 23; A.R.S.
§ 21-102(A); Ariz. R. Crim. P. 18.1(a). At sentencing, Bradford was given an
opportunity to speak, and the trial court stated on the record the evidence
and materials it considered and the factors it found in imposing sentences.
See Ariz. R. Crim. P. 26.9, 26.10(b). Additionally, the sentences imposed
were within the statutory limits. See A.R.S. §§ 13-704(A), -711(A), -751(A),
-752(A).3

                              CONCLUSION

¶18           Bradford’s convictions and sentences are affirmed. Defense
counsel’s obligations pertaining to Bradford’s representation in this appeal
have ended. Defense counsel need do no more than inform Bradford of the
outcome of this appeal and his future options, unless, upon review, counsel
finds an issue appropriate for submission to our supreme court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984).




3      When the underlying crimes occurred, the trial court had discretion
to impose upon a person convicted of first degree murder “a sentence of life
or natural life,” with the former leaving open the possibility of release after
twenty-five years. See A.R.S. §§ 13-751 (2009), -752(A) (2009). Following
the 2012 amendments, a person convicted of first degree murder who is at
least eighteen years of age must be sentenced to imprisonment for the
remainder of his “natural life,” unless the crime is classified as felony
murder. See H.B. 2373, 2012 Ariz. Sess. Laws, ch. 207, § 3 (2d Reg. Sess.).


                                      6
                           STATE v. BRADFORD
                            Decision of the Court

¶19            Bradford has thirty days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. See Ariz.
R. Crim. P. 31.19(a). Upon the Court’s own motion, we also grant Bradford
thirty days from the date of this decision to file an in propria persona motion
for reconsideration.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         7